      Case 18-31185        Doc 33  Filed 12/10/18 Entered 12/10/18 15:54:08                 Desc Main
                                     Document     Page 1 of 3
                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

IN RE:                                                 )       Chapter 11
                                                       )
HARLOW N. HIGINBOTHAM,                                 )       Case No. 18 B 31185
                                                       )
                               Debtor.                 )       Hon. LaShonda A. Hunt
                                                       )
                                                       )       Hearing Date & Time:
                                                       )       December 13, 2018 at 10:00 a.m.

                                          NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT on December 13, 2018, at 10:00 a.m., I shall appear before the
Honorable LaShonda A. Hunt, or any other judge sitting in her stead, in Room 719, 219 South Dearborn
Street, Chicago, Illinois, and request a hearing on Debtor’s Motion to Set Bar Date for Filing Proofs of
Claim, a copy of which is attached hereto and thereby served upon you.



                                      CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the Administrative
Procedures for the Case Management/Electronic Case Filing System, I caused a copy of the foregoing
NOTICE OF MOTION and MOTION to be served on all persons set forth on the attached Service List
identified as Registrants through the Court’s Electronic Notice for Registrants, and, as to all other persons on
the attached Service List by mailing a copy of same in an envelope properly addressed and with postage fully
prepaid and by depositing same in the U.S. Mail, Chicago, Illinois, on the 10th day of December 2018.


                                                       /s/ Gregory K. Stern
                                                       Gregory K. Stern

Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
      Case 18-31185      Doc 33        Filed 12/10/18 Entered 12/10/18 15:54:08   Desc Main
                                         Document     Page 2 of 3
                                              SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick Layng, United States Trustee
219 South Dearborn Street
Suite 873
Chicago, Illinois 60604

Michael K Desmond
Figliulo & Silverman P C
10 South LaSalle Street Suite 3600
Chicago, IL 60603

Deborah K Ebner
Law Office of Deborah Kanner Ebner
P.O. Box 929
Glenview, IL 60025

William J Factor
Jeffrey K. Paulsen
The Law Office of William J. Factor, Ltd
1363 Shermer Road
Suite 224
Northbrook, IL 60062

Shira R Isenberg
Bianca E Ciarroni
Freeborn & Peters LLP
311 S. Wacker Drive
Suite 3000
Chicago, IL 60606

Nathan Q. Rugg
Barack Ferrazzano Kirschbaum & Nagelberg
200 West Madison Street
Suite 3900
Chicago, IL 60606
      Case 18-31185        Doc 33        Filed 12/10/18 Entered 12/10/18 15:54:08       Desc Main
                                           Document     Page 3 of 3

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                )       Chapter 11
                                                      )
HARLOW N. HIGINBOTHAM,                                )       Case No. 18 B 31185
                                                      )
                               Debtor.                )       Hon. LaShonda A. Hunt

                  MOTION TO SET BAR DATE FOR FILING PROOFS OF CLAIM

         Now comes Harlow N. Higinbotham, Debtor and Debtor in Possession, by and through his

attorneys, Gregory K. Stern, Monica C. O’Brien, Dennis E. Quaid, and Rachel S. Sandler, and in support of

his Motion to Set Bar Date for Filing Proofs of Claim, states as follows:

         1.     On November 5, 2018, the Debtor filed a Voluntary Petition for relief under Chapter 11 of

the United States Bankruptcy Code. The Debtor has continued in possession of his property, and no Trustee

has been appointed in the case.

         2.     Pursuant to Bankruptcy Rule 3003(c)(3), the court shall fix the time within which Proofs of

Claims are filed in these proceedings.

         3.     Debtor requests that this Court set February 19, 2019, the date by which Proofs of Claim,

except claims of a governmental unit, must be filed in this case. Claims of a governmental unit must be

filed by May 6, 2019.

         WHEREFORE, Harlow N. Higinbotham, S.C., the Debtor prays that this Court enter an order fixing

February 19, 2019, as the last date for creditors to file Proofs of Claims, except claims of a governmental

unit, whose claim must be filed by May 6, 2019.

                                                              /s/ Gregory K. Stern
                                                              Gregory K. Stern, Esq.
Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard, Suite 1442
Chicago, Illinois 60604
(312) 427-1558
